           Case 1:20-cv-00419-DAD-SAB Document 16 Filed 06/22/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   DELTA ZETA SORORITY, et al.,                      Case No. 1:20-cv-00419-DAD-SAB

12                  Plaintiffs,                        ORDER GRANTING DEFENDANT’S
                                                       MOTION FOR AN EXTENSION OF TIME
13          v.                                         TO RETAIN COUNSEL AND
                                                       CONTINUING MANDATORY
14   AIMEE STEARNS,                                    SCHEDULING CONFERENCE TO
                                                       OCTOBER 26, 2020
15                  Defendant.
                                                       (ECF Nos. 13, 14)
16

17

18         On March 20, 2020, Delta Zeta Sorority, Kappa Kappa Gamma Fraternity, and Sigma

19 Chi Corporation (collectively “Plaintiffs”) filed this action against Aimee Stearns (“Defendant”)
20 alleging violations of the Lanham Act, 15 U.S.C. § 1051 et seq. and state and common law. On

21 March 23, 2020, the order setting the mandatory scheduling conference issued. On May 27,

22 2020, the mandatory scheduling conference was continued to July 28, 2020 to allow for a

23 response to the complaint to be filed.

24         On June 15, 2020, Defendant filed a response to the complaint.          In her response,

25 Defendant requested an extension of time to obtain counsel in this matter. At the order of the

26 Court, Plaintiffs filed a statement of non-opposition to the motion for an extension of time. The
27 Court finds that good cause exists to grant Defendant’s request and the mandatory scheduling

28 conference shall be continued to allow Defendant time to obtain counsel.


                                                   1
            Case 1:20-cv-00419-DAD-SAB Document 16 Filed 06/22/20 Page 2 of 2


 1          Accordingly, finding good cause, IT IS HEREBY ORDERED that:

 2          1.      Defendant’s motion for an extension of time is GRANTED;

 3          2.      The mandatory scheduling conference is CONTINUED to October 26, 2020, at

 4                  2:00 p.m. in Courtroom 9; and

 5          3.      The parties shall file a joint scheduling report seven (7) days prior to the

 6                  continued date.

 7
     IT IS SO ORDERED.
 8

 9 Dated:        June 22, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
